                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                             LAKE CHARLES DIVISION


CAMERON STRICKLAND                              :          DOCKET NO. 2:19-cv-0254

VERSUS                                          :          JUDGE DONALD E. WALTER

STEPHANIE COCHRAN, ET AL.                      :           MAGISTRATE JUDGE KAY

                                        JUDGMENT

       For the reasons stated in the Report and Recommendation [doc. 18] of the Magistrate Judge

previously filed herein, determining that the findings are correct under the applicable law, and

noting the lack of objections to the Report and Recommendation in the record;

       IT IS ORDERED that the Motion to Dismiss [doc. 5] filed by defendant Calcasieu Parish

Sheriff’s Office be GRANTED and that the Motions to Dismiss [docs. 8, 14] brought by

defendants Cochran, Michels, and the Louisiana Department of Children and Family Services be

GRANTED as to the 12(b)(1) grounds and DENIED AS MOOT as to the 12(b)(6) grounds. The

claims against Cochran, Michels, and the Louisiana Department of Children and Family Services

are thus DISMISSED WITHOUT PREJUDICE under Federal Rule of Civil Procedure 12(b)(1)

and the claims against the Calcasieu Parish Sheriff’s Office are DISMISSED WITH

PREJUDICE under Rule 12(b)(6).

       THUS DONE AND SIGNED in Chambers this 17th day of June, 2019.




                           __________________________________
                           ____
                             _ ______________________________
                                  DONALD E E. WALTER
                           UNITED STATES DISTRICT JUDGE
